COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  DANIEL DAVID FERRIS,                             §
                                                                    No. 08-18-00222-CR
                     Appellant,                    §
                                                                      Appeal from the
  v.                                               §
                                                                    243rd District Court
                                                   §
  THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                     Appellee.                                      (TC# 20170D00570)
                                                   §

                                           OPINION

       After Appellant, Daniel David Ferris (hereinafter “Ferris”), waived his right to a jury trial,

the trial court convicted him at a bench trial of murder for stabbing his victim, Dante Long

(hereinafter “Long), to death following a fight outside a bar. The court assessed his punishment at

thirty years’ confinement. In three issues on appeal, Ferris argues that the trial court abused its

discretion by: (1) limiting his cross-examination of a witness on their possible intoxication by use

of cocaine on the night of the murder; (2) admitting evidence of an extraneous act in which a

witness testified that, about a week earlier at a separate bar, Ferris had been eager to begin a fight

and had mentioned using a knife; and (3) admitting “Snapchat” messages made by Ferris to a

friend in which Ferris asked his friend to find the previously discarded murder weapon – also, a

knife. Finding each of his issues without merit, we affirm the trial court’s judgment.
                                                   I. BACKGROUND

           After leaving a bar in downtown El Paso at nighttime, Ferris and six other men were

returning to their vehicle in the parking lot. The six other men were Javier Gutierrez (hereinafter

“Javier”), Anthony, brothers Chris and Michael Garcia (hereinafter “Chris” and “Michael”),

Gabriel, and Arnold Lora (hereinafter “Arnold”). 1 However, these men were approached in the

parking lot by Long who asked the group for cigarettes. Gabriel agreed to sell two cigarettes, but

Long instead snatched the cigarettes from Gabriel’s hand, declared that he was not going to pay

for them, and walked away with a companion.

           Javier followed Long and tapped him on the shoulder to speak about the cigarettes. Long

turned around defensively, and a member of Ferris’ group returned the gesture by assuming a

fighting stance next to Javier. At that time, Long’s companion threw a punch, and fistfights erupted

between individuals from both groups. Eventually, the fistfights died out, and Ferris’ group – who

outnumbered Long’s group – emerged as the apparent victors of the “lopsided” fight.

           Nonetheless, multiple witnesses at trial testified that Ferris and Long remained standing

very close to one another afterwards and talking face-to-face. Arnold testified that Ferris told Long,

“[y]ou don’t want to mess with us. You don’t know where we’re from.” According to Arnold,

Long did not respond, and when Long stepped back from Ferris, Arnold saw blood on the left side

of Long’s chest, near the lower part of his rib cage. Additionally, Chris testified that Ferris called

to him and nodded his head towards Long’s chest, where blood was pooling on Long’s shirt near

his heart. Once someone yelled out that police were coming, Ferris’ group got into their vehicle

and left to another bar, Malolam. On the way to Malolam, multiple witnesses heard Ferris state, “I



1
    At trial, Anthony and Gabriel were identified only by their first names.
                                                             2
f*cking stabbed him,” and “I f*cked up.” One witness testified that he heard Ferris state, “I stuck

that n****r.” Ferris also clenched a bloody, black folding knife in his hand and was attempting to

clean it off with his saliva and his shirt. Someone told Ferris to get rid of it, and Ferris threw the

knife out of the window. After the group of men had arrived at Malolam and after Ferris had the

chance to wash his hands, Ferris appeared worried and told Javier that he “stabbed that fool.”

       Long died from a stab wound to his heart. At trial, multiple members of Ferris’ group

testified that nothing justified the use of deadly force against Long, especially where Ferris’ group

outnumbered Long’s and where the fight already ended. Additionally, Michael testified about an

incident at a separate bar, the Bar Fly, that occurred approximately a week and a half before Ferris

stabbed Long. Michael had called his brother, Chris, for backup at the Bar Fly because Ferris and

Arnold kept antagonizing another group of people, and Michael thought a fight was going to erupt.

Michael also testified that Ferris mentioned the possibility of using his pocketknife, but ultimately,

no fight occurred.

       After Ferris returned to his home state of California, he offered, through Snapchat

messaging, to pay Chris to look for the knife he had thrown away. When Chris declined, Ferris

later told Chris through Snapchat conversations that he wanted to return to El Paso to find the knife

himself.

                                          II. DISCUSSION

       A. Issue 1: Whether the Trial Court Improperly Limited Ferris’ Cross-Examination

       In his first issue, Ferris argues that the trial court improperly limited his cross-examination

of Javier by preventing him from demonstrating that Javier was intoxicated by use of cocaine at

the time of the murder. In response, the State argues that: (1) Ferris waived his issue by failing to


                                                  3
object to any limitation of his cross-examination as violating any rule of evidence or his right to

confrontation; (2) Ferris waived his issue by failing to make an offer of proof as to any questions

he was not permitted to ask; (3) the trial court did not abuse its discretion where it allowed Ferris

to question Javier about cocaine use and where the specific question it prohibited Ferris from

asking was not legally proper; and (4) any error was harmless.

       Even assuming Ferris did not waive his issue, we hold that the trial court did not commit

any improper limitation of Ferris’ cross-examination where it allowed Ferris to broach the desired

topic and where the only question the court prohibited was legally improper, and we need not

address the State’s argument on harm.

       1. Underlying Facts

       During Javier’s cross-examination, the following exchange occurred:

       [Defense]:      But you were high on alcohol and cocaine, sir, weren’t you?

       [Javier]:       Alcohol.

       [State]:        I’m going to object under rule 404. This is an extraneous incident to
                       attack his character. Also assumes facts not in evidence. And he’s
                       not allowed to --

       [Court]:        Response?

       [Defense]:      It’s not extraneous. It’s on the night of. It affects his perception. I
                       think everybody knows if you’re high on cocaine, your ability to
                       perceive things is not --

       [Court]:        You don’t consider that extraneous?

       [Defense]:      Not if he’s high on the night of the event. Extraneous to what? It’s
                       part of the event. It’s also part of his -- the memory at the time of
                       which he’s given it. I think the Court, the trier of fact, would like to
                       know if this guy’s high on heroin or cocaine or alcohol. Wouldn’t
                       you like to know that, Judge?


                                                  4
[State]:     Well, then, Judge, can I suggest that maybe we ask him if he was on
             any of those things before we just suggest that this is so?

[Defense]:   Judge, I’m allowed to move on good faith and belief, and I certainly
             have good faith and belief.

[Court]:     The thing is, I’m bound by 404.
                    Did you ingest any chemicals that would impede your
                    memory, sir?

[Javier]:    Not my memory.

[Court]:     Move along.

[Defense]:   What chemicals did you ingest?

[Javier]:    I just answered the question. None that would impede my memory.
             I drank that night, but not heavily. Even when I left, I had maybe
             two beers. Like I said, it was boring, so that’s why we had to move
             to Malolam.

[Defense]:   You weren’t using any of the cocaine that you were traveling with?

[Court]:     Mr. Romero, on your feet.

[Defense]:   Sorry, Judge. I thought that was just for you Judge. For him to --

[Court]:     If you’re going to conduct an examination, you stand on your feet.

[Defense]:   You did not ingest any of the cocaine that you were traveling with
             in your Tahoe?

[State]:     Judge, I’m going to object. Assumes facts not in evidence. Again,
             this violates 404.

[Court]:     Sustained.

[State]:     Your Honor, I move for the Court to disregard that last statement.

[Court]:     Mr. Romero, the question’s been posed. Mr. Gutierrez denied it.
             Move along. Don’t ask him again.

2. Standard of Review


                                       5
         A trial court’s ruling limiting cross-examination of a witness is reviewed for an abuse of

discretion. See Billodeau v. State, 277 S.W.3d 34, 39 (Tex.Crim.App. 2009). Under this standard,

the trial court’s ruling will be upheld if it is reasonably supported by the record and is correct under

any theory of law applicable to the case. Ramos v. State, 245 S.W.3d 410, 417-18 (Tex.Crim.App.

2008).

         3. Applicable Law

         The constitutional right to confrontation includes the right to cross-examine witnesses to

attack their general credibility or to show their possible bias, self-interest, or motives in testifying.

Hammer v. State, 296 S.W.3d 555, 561 (Tex.Crim.App. 2009). This right is not unqualified,

however; the trial judge has wide discretion in limiting the scope and extent of cross-examination.
Id.

         Additionally, Texas Rule of Evidence 611(b) provides that “[a] witness may be cross-

examined on any relevant matter, including credibility.” TEX.R.EVID. 611(b). Under this rule, a

party likewise has the right to pursue all avenues of cross-examination reasonably calculated to

expose bias, motive, or interest for the witness to testify. See Patrick v. State, No. 05-18-00435-

CR, 2018 WL 3968781, at *21 (Tex.App.—Dallas Aug. 20, 2018, no pet.)(mem. op., not

designated for publication), citing Carroll v. State, 916 S.W.2d 494, 497 (Tex.Crim.App. 1996).

         A witness’s credibility is subject to attack on cross-examination when their perceptual

capacity is physically impaired by the intoxicating effects of alcohol or drugs during their

observation of pertinent events. Lagrone v. State, 942 S.W.2d 602, 613 (Tex.Crim.App. 1997).

However, trial courts retain “wide latitude” under the Confrontation Clause to impose restrictions

on cross-examination based on criteria such as “harassment, prejudice, confusion of the issues, the


                                                   6
witness’ safety, or interrogation that is repetitive or only marginally relevant.” Delaware v. Van

Arsdall, 475 U.S. 673, 679 (1986); see also Johnson v. State, 490 S.W.3d 895, 910 (Tex.Crim.App.

2016). And “[a defendant’s] right to confrontation is not violated when he is not permitted to ask

a question that is not proper.” Duncan v. State, 95 S.W.3d 669, 673 (Tex.App.—Houston [1st

Dist.] 2002, pet. ref’d); see also Lagrone, 942 S.W.2d at 613 (observing that the right to

confrontation includes only the right to all “legally proper” cross-examination).

       4. Application

       In this case, the trial court did not improperly limit Ferris’ ability to cross-examine Javier

on whether he was intoxicated by use of cocaine. In fact, as the record cited above shows, Defense

Counsel asked that exact question – “But you were high on alcohol and cocaine, sir, weren’t you?”

– and Javier responded “Alcohol.” The State’s objection was essentially overruled when the trial

judge asked Javier “[d]id you ingest any chemicals that would impede your memory, sir?” Javier

responded “[n]ot my memory.” Defense counsel followed up asking Javier “[w]hat chemicals did

you ingest?” Javier answered “I just answered the question. None that would impede my memory.

I drank that night, but not heavily.” Quite simply, the trial court cannot have committed any

improper limitation on defense counsel’s cross-examination where, even though the court has

elsewhere barred a similar question, the court allowed counsel to ask a separate question directed

at eliciting precisely the same content. See Anderson v. State, No. 04-00-00751-CR, 2002 WL
31556954, at *7 (Tex.App.—San Antonio Nov. 20, 2002, no pet.)(not designated for publication)

(holding that the trial court did not unfairly limit the defendant’s cross-examination of a witness

where the record showed that the defendant was permitted to generally broach the topic of the

witness’s drug use on the night in question).


                                                 7
       Nonetheless, we will proceed to address the precise question posed by defense counsel to

Javier that was barred by the trial court: “You did not ingest any of the cocaine that you were

traveling with in your Tahoe?” The trial court did not abuse its discretion by prohibiting this

question for two reasons. First, it was repetitive of defense counsel’s prior questions asking

whether Javier was high on cocaine or any other chemicals. Thus, the trial court would have been

within its “wide latitude” of discretion to prohibit the question based on its repetitive, or only

marginally relevant, nature. See Van Arsdall, 475 U.S. at 679; Johnson, 490 S.W.3d at 910; see

also Garrett v. State, 998 S.W.2d 307, 317-18 (Tex.App.—Texarkana 1999, pet. ref’d)(holding

that the trial court did not abuse its discretion in limiting the defendant’s cross-examination where

the defense was asking questions which had already been answered). Second, the prohibited

question attempted to improperly interject an assertion that Javier was travelling with cocaine.

“Prohibiting this kind of interjection of prejudicial hearsay as fact, in front of the jury, is the

purpose of the objections ‘assumes facts in evidence’ and ‘counsel testifying.’” Duncan, 95
S.W.3d at 673. And for this reason, as well, the trial court would have been within its discretion to

prohibit the question. See id. (holding that the trial court did not abuse its discretion by limiting

the defendant’s cross-examination where defense counsel’s question revealing, on an asserted

“good faith basis,” that an alleged alternative perpetrator was in jail for child molesting improperly

assumed facts not in evidence); Garrett, 998 S.W.2d at 318 (holding that the trial court did not

abuse its discretion in limiting the defendant’s cross-examination where the defense testified while

questioning the witness and made improper side-bar remarks).

       Therefore, we hold that the trial court did not improperly limit Ferris’ cross-examination

because the court allowed him to elicit from the witness precisely the same content elsewhere and


                                                  8
because the trial court was within its discretion to disallow the specific question at issue. We thus

overrule Ferris’ first issue presented for review.

       B. Issue 2: Whether the Trial Court Abused its Discretion by Admitting Evidence of
          the Bar Fly Incident

       In his second issue, Ferris argues in a two-part complaint that the trial court erred by

admitting “extraneous evidence of bad acts at the Bar Fly bar” where the extraneous evidence was

inadmissible under: (1) Texas Rule of Evidence 403; and (2) Texas Rule of Evidence 404(b). In

response, the State argues that: (1) Ferris waived his Rule 403 argument by failing to object on

that basis; (2) evidence of the Bar Fly incident was admissible under Rule 404(b) to rebut Ferris’

claim of self-defense at trial and to correct the false impression he created that he was not the type

of person to start bar fights; (3) even assuming the Rule 403 complaint was not waived, evidence

of the fight was admissible under Rule 403 where its probative value was not substantially

outweighed by any danger of unfair prejudice; and (4) any error was harmless for multiple reasons.

       We hold that Ferris’ Rule 403 argument is not preserved for our review and that evidence

of the extraneous Bar Fly incident was admissible under Rule 404(b) to rebut Ferris’ defensive

theory and to correct a false impression he created. Accordingly, we need not address the State’s

remaining alternative arguments for upholding the trial court’s ruling.

       1. Underlying Facts

       During opening statements, defense counsel asserted, “[t]he question before the Court is

whether or not [Ferris] acted in reasonable self-defense when a thug who had just robbed his friend

continued to -- a fight against him.”

       During the presentation of the State’s guilt-innocence case-in-chief, defense counsel

attempted, through cross-examination of the State’s witnesses, to elicit testimony in support of

                                                     9
Ferris’ self-defense claim. During cross-examination of Javier, defense counsel attempted to elicit

testimony that Ferris had never caused bar fights throughout the time that Javier and Ferris spent

time together:

       [Defense]:     You -- when you guys were all hanging out there, it wasn’t the first
                      time you-all hung out. Right?

       [Javier]:      That night? No, that was not.

       [Defense]:     And you knew that [Ferris] and his friend were here in town. They
                      were doing work. Right?

       [Javier]:      Correct.

       [Defense]:     They seemed like reasonable guys. Right?

       [Javier]:      Yeah.

       [Defense]:     And you never saw [Ferris] cause fights in the bars when you guys
                      were hanging out. Right?

       [Javier]:      I never saw him cause a fight. I heard of him at a fight at Bar Fly.

       [Defense]:     Okay.

       [Javier]:      Hearing and watching, something different.

       On Javier’s re-direct examination, the State then asked Javier about him being called by

Michael for help at the Bar Fly due to Ferris’ attempt to instigate a fight. After Javier testified

about what had been related to him regarding Ferris’ actions, defense counsel moved to strike

Javier’s testimony only on the basis of hearsay. And when the State later asked Michael on direct

examination about the Bar Fly incident, defense counsel objected again but only on the basis of

“404.” The trial court did not expressly overrule the objection and, instead, admonished the State

to “[g]et to the point” of the incident. Michael then testified about Ferris’ antagonizing actions

toward the other group of people at the Bar Fly and about Ferris’ mention that he might use his

                                                10
pocketknife.   During closing argument, defense counsel argued that the evidence showed Ferris

killed Long in self-defense because witnesses “testified to some measure of fear” harbored by

Ferris and that no one should be forced to “wait to be hurt before you protect yourself.”

       2. Ferris’ Rule 403 Argument is not Preserved for our Review

       To preserve a complaint for appellate review, a party must timely object, state the specific

grounds for the ruling sought, and obtain a ruling from the trial court. See TEX.R.APP.P.

33.1(a)(1)(A), (a)(2)(A). Due to the specificity requirement, an objection based on Texas Rule of

Evidence 404 will not suffice to preserve an appellate argument based on Texas Rule of Evidence

403. See Rodriguez v. State, No. 08-17-00177-CR, 2019 WL 2710246, at *6 (Tex.App.—El Paso

June 28, 2019, pet. ref’d)(not designated for publication); Lopez v. State, 200 S.W.3d 246, 251

(Tex.App.—Houston [14th Dist.] 2006, pet. ref’d); see also Bell v. State, 938 S.W.2d 35, 54

(Tex.Crim.App. 1996)(“An objection stating one legal basis may not be used to support a different

legal theory on appeal.”).

       Although Ferris objected to Michael’s testimony about the Bar Fly incident, he did so only

on the basis of “404.” This objection based on Texas Rule of Evidence 404 failed to preserve his

appellate argument under Rule 403. See Rodriguez, 2019 WL 2710246, at *6; Lopez, 200 S.W.3d

at 251; see also Bell, 938 S.W.2d at 54. Therefore, we overrule this first part of Ferris’ second

issue presented for review.

       3. The Trial Court did not Err by Admitting Evidence of the Bar Fly Incident

               i. Standard of Review

       A trial court’s ruling on the admissibility of extraneous acts is reviewed under an abuse-

of-discretion standard. De La Paz v. State, 279 S.W.3d 336, 343 (Tex.Crim.App. 2009). As long


                                                11
as the trial court’s ruling is within the zone of reasonable disagreement, we will uphold the ruling.
Id. at 343-44. Furthermore, we will uphold the trial court’s ruling if it is correct on any theory of

law applicable to the case. Id. at 344.

               ii. Applicable Law

       Generally, extraneous-offense evidence is not admissible at the guilt phase of trial to prove

that a defendant committed the charged offense in conformity with his own bad character.

TEX.R.EVID. 404(b)(1); Fernandez v. State, 597 S.W.3d 546, 565 (Tex.App.—El Paso 2020, pet.

ref’d). But extraneous-offense evidence may be admissible when it has relevance apart from

character conformity. TEX.R.EVID. 404(b)(2); Fernandez, 597 S.W.3d at 565.

       Admitting evidence of extraneous offenses is permissible to rebut a defensive issue that

negates one of the elements of the offense. De La Paz, 279 S.W.3d at 343; Hernandez v. State, No.

01-16-00741-CR, 2018 WL 1473990, at *2 (Tex.App.—Houston [1st Dist.] Mar. 27, 2018, no

pet.)(mem. op., not designated for publication). When the accused claims self-defense or accident,

the State, in order to show the accused’s intent, may show other violent acts where the defendant

was an aggressor. Lemmons v. State, 75 S.W.3d 513, 523 (Tex.App.—San Antonio 2002, pet.

ref’d); Hernandez, 2018 WL 1473990, at *2.

       In addition, extraneous unadjudicated offenses may be admissible if the accused opens the

door to admission of such evidence. Houston v. State, 208 S.W.3d 585, 591 (Tex.App.—Austin

2006, no pet.). A defendant opens the door by asking a question which creates a false impression

that admission of extraneous-offense evidence would correct. Id. When a party opens the door,

opposing counsel is permitted to present evidence to correct the mistaken impression. Id.

       A defense opening statement can open the door to the admission of extraneous-offense


                                                 12
evidence to rebut a defensive theory presented during the opening statement. See Dabney v. State,

492 S.W.3d 309, 317 (Tex.Crim.App. 2016); Joiner v. State, No. 08-18-00118-CR, 2020 WL
4696625, at *6 (Tex.App.—El Paso Aug. 13, 2020, pet. filed)(not designated for publication).

Similarly, a defensive theory may also be raised in other ways, such as through voir dire or by

means of cross-examination of witnesses. Joiner, 2020 WL 4696625, at *6; see also Dabney, 492
S.W.3d at 318 (voir dire); Powell v. State, 63 S.W.3d 435, 439 (Tex.Crim.App. 2001)(cross-

examination).

                iii. Application

       In this case, evidence about the extraneous Bar Fly incident was admissible because it had

relevance apart from character conformity for two reasons. First, Ferris opened the door to

extraneous-offense evidence that would rebut his claim of self-defense at trial. He expressly raised

a theory of self-defense during his opening statement when he stated, “[t]he question before the

Court is whether or not [Ferris] acted in reasonable self-defense . . . .” This opening statement

alone opened the door to admission of the Bar Fly incident to rebut Ferris’ self-defense theory. See

Dabney, 492 S.W.3d at 317; Joiner, 2020 WL 4696625, at *6; see also Hernandez, 2018 WL
1473990, at *3 (holding that counsel’s opening statement asserting self-defense opened the door

to extraneous-offense evidence to rebut the defensive theory and that testimony describing

previous incidents when the defendant had been the aggressor was responsive to the self-defense

argument and was thus admissible). Even setting aside Ferris’ express self-defense claim in his

opening statement, he also raised the theory of self-defense by eliciting testimony in support of his

self-defense claim through cross-examination of the State’s witnesses, which he further

highlighted during closing argument by arguing that the evidence demonstrated he killed Ferris


                                                 13
only in self-defense. This cross-examination likewise opened the door to admission of the

extraneous Bar Fly incident as rebuttal evidence. Powell, 63 S.W.3d at 439; Joiner, 2020 WL
4696625, at *6. And as Ferris made self-defense a relevant theory at trial through both his opening

statement and cross-examination, the State was permitted to show other violent acts where Ferris

was an aggressor in order to rebut that theory. See Lemmons, 75 S.W.3d at 523; Hernandez, 2018
WL 1473990, at *2.

       As a second reason the Bar Fly incident had relevance apart from character conformity,

Ferris created a false impression of a peaceful disposition that the State was then entitled to rebut.

During cross-examination of Javier, defense counsel asked, “And you never saw [Ferris] cause

fights in the bars when you guys were hanging out. Right?” Javier provided the desired answer –

“I never saw him cause a fight” – even though he additionally remarked that he had heard of a

prior fight. Based on Ferris’ effort to paint a false impression of himself as a peaceful, non-

aggressive personality, the extraneous evidence of the Bar Fly incident became relevant to rebut

this false impression. See Houston, 208 S.W.3d at 591; see also Hamilton v. State, No. 10-07-

00400-CR, 2009 WL 2644821, at *2 (Tex.App.—Waco Aug. 26, 2009, no pet.)(mem. op., not

designated for publication)(holding that the trial court did not abuse its discretion by admitting

evidence of the defendant’s prior convictions for assault and resisting arrest to rebut the false

impression created by the defendant’s testimony that he did not fight, did not like to fight, and

actually worked to bring people closer together, which created the false impression that he was not

aggressive and was a peacekeeper in the community).

       Therefore, evidence of the Bar Fly incident was relevant to: (1) rebut Ferris’ self-defense

theory; and (2) clear up Ferris’ false impression that he was peaceful and did not engage in fights.


                                                 14
For both reasons, the trial court did not abuse its discretion in admitting the extraneous evidence

under Rule 404(b) because the extraneous evidence had relevance apart from character conformity.

See TEX.R.EVID. 404(b)(2); Fernandez, 597 S.W.3d at 565. Consequently, we overrule this second

part of Ferris’ second issue presented for review.

       C. Issue 3: Whether the Trial Court Abused its Discretion by Admitting Testimony
          about the Content of Ferris’ Snapchat Messages

       In his third and final issue, Ferris argues in another two-part complaint that the trial court

erred by admitting testimony about his Snapchat messages to Chris where: (1) the content of

Ferris’s messages constituted inadmissible hearsay; and (2) Chris’ testimony would not have

sufficiently authenticated the actual messages, had they been introduced into evidence. In

response, the State argues that: (1) even assuming it was required to prove the authenticity of the

Snapchat messages that were not admitted into evidence, it sufficiently proved Ferris’ authorship

of those messages, such that Chris’ testimony about Ferris’ own statements contained therein did

not constitute inadmissible hearsay and was properly admitted; and (2) any error was harmless.

       For purposes of this appeal, we also assume, without deciding, that the State was required

to authenticate the content of the Snapchat messages in this circumstance, and we hold that the

trial court did not abuse its discretion by admitting testimony about those messages.

       1. Underlying Facts

       At trial, Chris testified that, after Ferris returned to California, Ferris communicated with

him nearly every other day through Snapchat messaging. Chris explained that Snapchat messages

are not ultimately saved on a cell phone and exist only for a limited time. When the State asked

Chris about the content of those Snapchat conversations, defense counsel lodged an objection on

the bases of hearsay and authentication. The trial court did not rule on the objection and, instead,

                                                15
directed the State to flesh out how Chris knew he was communicating with Ferris.

       Chris explained that he had known Ferris’ Snapchat account address at the time of their

conversations because Ferris had given it to him, that he believed he had been conversing with

Ferris based on the content of their conversations, and that they conversed about matters that only

Ferris and he would likely have known. In particular, Ferris offered Chris approximately $2,000

to $3,000 to look for the knife he had thrown out of the vehicle on the way to Malolam because

Ferris knew that Long had died and wanted to hide the knife. Chris further testified that Ferris later

stated through Snapchat messaging that he wanted to return to El Paso to look for the knife himself.

       Neither during nor after Chris’ testimony did Ferris lodge another objection to his

testimony about the Snapchat conversations,

       2. Standard of Review

       We review a trial court’s ruling on the admissibility of evidence under an abuse-of-

discretion standard. Johnson, 490 S.W.3d at 908. Thus, we will uphold the ruling so long as it is

within the zone of reasonable disagreement, and we will not disturb the ruling if it is correct under

any applicable theory of law. Id.

       3. The Content of Ferris’ Snapchat Messages was Admissible as Non-hearsay

       Hearsay is a statement, other than one made by the declarant while testifying at the trial or

hearing, offered into evidence to prove the truth of the matter asserted. TEX.R.EVID. 801(d). A

statement is not hearsay if the statement is offered against a party and is the party’s own statement

in either an individual or representative capacity. TEX.R.EVID. 801(e)(2)(A).

       Here, the Snapchat messages at issue contained, according to Chris’s testimony, Ferris’

own statements. Thus, the Snapchat messages were non-hearsay and admissible. See Cook v. State,


                                                 16
460 S.W.3d 703, 713 (Tex.App.—Eastland 2015, no pet.); Lozano v. State, No. 02-06-00379-CR,

2007 WL 4216349, at *8 (Tex.App.—Fort Worth Nov. 29, 2007, no pet.)(mem. op., not designated

for publication)(cases holding that the defendant’s text messages containing his own statements in

his individual capacity were admissible as non-hearsay, opposing-party’s statements under Rule

801(e)(2)(A)). For this reason, we overrule this first part of Ferris’ third issue presented for review.

        4. Ferris’ Snapchat Messages were Adequately Authenticated

                 i. Applicable Law

        The requirement of authentication or identification as a condition precedent to admissibility

is satisfied by evidence sufficient to support a finding that the matter in question is what its

proponent claims. TEX.R.EVID. 901(a). Although it is ultimately the fact finder’s role to determine

whether an item of evidence is indeed what its proponent claims, the trial court, as gatekeeper,

need only make the preliminary determination that the proponent of the item has supplied facts

sufficient to support a reasonable jury determination that the proffered evidence is authentic. Butler

v. State, 459 S.W.3d 595, 600 (Tex.Crim.App. 2015).

        Addressing how electronic messages can be properly authenticated, the Court of Criminal

Appeals explained that, as with other types of evidence, text messages may be authenticated by

“evidence sufficient to support a finding that the matter is what its proponent claims.” Butler, 459
S.W.3d at 600-01, quoting TEX.R.EVID. 901(a). This can be accomplished in myriad ways,

depending upon the unique facts and circumstances of each case, including through the testimony

of a witness with knowledge or through evidence showing distinctive characteristics. Butler, 459
S.W.3d at 601.

        A witness might have “knowledge” of the authorship of a text message for a number of


                                                  17
reasons. Id. For example, a witness might claim to have such knowledge that a text message came

from a phone number known to be associated with the purported sender. Id. Yet, “evidence that

merely shows the association of a phone number with a purported sender–alone–might be too

tenuous.” Id. Nonetheless, as with evidence in general, authenticating evidence may be direct or

circumstantial. Id. at 602. In cases where a sponsoring witness may testify to an association

between a cell-phone number and a purported author, other evidence may be available that might

bridge the logical gap and permit a proper inference that the purported author sent the message.
Id. This other evidence might include the message’s “appearance, contents, substance, internal

patterns, or other distinctive characteristics,” which considered in conjunction with other

circumstances support a conclusion that a message indeed emanated from the purported author.

Butler, 459 S.W.3d at 602, quoting TEX.R.EVID. 901(b)(1). Sometimes, the communication

contains information that only the purported sender could be expected to know. Tienda v. State,

358 S.W.3d 633, 640 (Tex.Crim.App. 2012). Other times, the content and/or context of a particular

exchange may create an inference supporting the conclusion that it was, in fact, the purported

author who sent them. Butler, 459 S.W.3d at 603. And conversations and events that precede or

follow the communications at issue, when identified or referred to within the written

communication, can provide contextual evidence demonstrating the authenticity of such

communications. Id. at 604.

              ii. Application

       In this case, Chris testified that he knew Ferris’ Snapchat address at the time of their

communications because Ferris had personally given it to him. In addition, Chris explained that

the two communicated nearly every other day, and he believed he was indeed conversing with


                                               18
Ferris based on the overall content of their conversations and based on their discussion of certain

matters that only he and Ferris would likely have known. Particularly, Ferris offered $2,000 to

$3,000 for Chris to look for the knife he used to murder Long because Ferris knew Long has died

and desired to hide the weapon. Of course, only those few individuals who had been in the vehicle

with Ferris when he threw the knife out the window would have had the intimate knowledge that

such an item had been discarded – or even that it existed. Finally, Ferris later stated through

Snapchat messages that he wanted to go to El Paso to personally look for the knife.

       This case does not present a similar type of circumstance to one in which the sole

authenticating evidence “merely shows the association of a phone number with a purported

sender[.]” Butler, 459 S.W.3d at 601. The authenticating testimony from Chris provided sufficient

facts, based on how he received Ferris’ Snapchat address and how the content of the conversations

confirmed that he was conversing with Ferris, to support a conclusion that the Snapchat messages

at issue indeed emanated from Ferris. See Butler, 459 S.W.3d at 602 (instructing that an electronic

message’s internal characteristics, combined with other circumstances, can provide sufficient

authenticating facts). Consequently, we hold that the State sufficiently proved authorship of the

Snapchat messages such that they were properly authenticated and admissible. See TEX.R.EVID.

901(a); Butler, 459 S.W.3d at 600.

       On appeal, Ferris argues that the State could not rely on Chris’ testimony to authenticate

the Snapchat messages because the State did not produce Ferris’ phone or the actual messages to

corroborate Chris’ testimony. However, only “sufficient” evidence “to support” authentication was

necessary for admission of the messages. See Butler, 450 S.W.3d at 605. This does not require the

trial court to make a threshold determination of the credibility of the evidence proffered by the


                                                19
proponent to establish authenticity. Id. “Even when a trial court judge personally harbors some

doubt as to the general credibility of a sponsoring witness, a decision to admit particular evidence

sponsored by that witness may not necessarily be outside the zone of reasonable disagreement.”

[Emphasis in orig.]. Id. So long as the fact finder could rationally choose to believe the sponsoring

witness, and the witness’s testimony would establish that the item proffered is what its proponent

claims, the trial court will not abuse its discretion to admit it. Id.

        Accordingly, the State was required only to provide sufficient evidence to demonstrate the

messages were what Chris purported them to be, namely, a Snapchat conversation between him

and Ferris. Whether the evidence was, in fact, a Snapchat conversation between the two was simply

a question of weight for the fact finder, and the trial court did not abuse its discretion by admitting

the Snapchat messages in light of the sufficient authenticating facts described above, even if

additional facts may have provided further buttressed the State’s proposal for their admissibly. See

Butler, 459 S.W.3d at 605.

        For the foregoing reasons, we hold that the trial court did not abuse its discretion by

admitting Ferris’ Snapchat messages. Thus, we overrule this second part of Ferris’ third and final

issue presented for review.

                                           III. CONCLUSION

        The trial court’s judgment is affirmed.



December 11, 2020
                                                 YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)

                                                   20